


Exhibit 10.47


THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT - TERMS AND CONDITIONS
(NON-EMPLOYEE DIRECTORS - U.S.)




1.
These Terms and Conditions form part of the Stock Option Agreement (the
“Agreement”) pursuant to which you have been granted a Nonqualified Stock Option
(“Stock Option”) under The Western Union Company 2006 Long-Term Incentive Plan
(the “Plan”). A copy of the Plan is enclosed for your convenience. The terms of
the Plan are hereby incorporated in this Agreement by reference and made a part
hereof. Any capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan.



2.
The number of common shares of The Western Union Company (the “Company”) subject
to the Stock Option, and the option exercise price, are specified in the
attached Award Notice (which forms part of the Agreement).



3.
Subject to the other provisions of this Agreement and the terms of the Plan, at
any time or times on or after the Date of Grant specified in the attached Award
Notice, but not later than the tenth anniversary of such Date of Grant, you may
exercise this Stock Option as to the number of shares of common stock of the
Company (“Common Stock”) which, when added to the number of shares of Common
Stock as to which you have theretofore exercised under this Stock Option, if
any, will not exceed the total number of shares of Common Stock covered hereby.
This Stock Option may not be exercised for a fraction of a share of Common Stock
of the Company.



4.
This Stock Option may not be exercised unless the following conditions are met:

(a)
Legal counsel for the Company must be satisfied at the time of exercise that the
issuance of shares upon exercise will comply with applicable U.S. federal,
state, local and foreign laws.

(b)
You pay the exercise price as follows: (i) by giving notice to the Company or
its designee of the number of whole shares of Common Stock to be purchased and
by making payment therefor in full (or arranging for such payment to the
Company's satisfaction) either (A) in cash, (B) by delivery (either actual
delivery or by attestation procedures established by the Company) of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, (C) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom you
have submitted an irrevocable notice of exercise (i.e., also known as “cashless
exercise”) or (D) by a combination of (A) and (B) and (ii) by executing such
documents as the Company may reasonably request.



5.
In the event that you cease to be a Non-Employee Director for any reason, you
will continue to have the right to exercise this Stock Option in accordance with
the other provisions of this Agreement and the applicable provisions of the Plan
until and including the tenth anniversary of the Date of Grant specified in the
attached Award Notice.



6.
As long as you continue service to the Company, you may transfer Stock Options
to a Family Member or Family Entity without consideration; provided, however, in
the case of a transfer of Stock Options to a limited liability company or a
partnership which is a Family Entity, such transfer may be for consideration
consisting solely of an entity interest in the limited liability company or
partnership to





--------------------------------------------------------------------------------




which the transfer is made. Any transfer of Stock Options shall be in a form
acceptable to the Committee, shall be signed by you and shall be effective only
upon written acknowledgement by the Committee of its receipt and acceptance of
such notice. If a Stock Option is transferred to a Family Member or Family
Entity, the Stock Option may not thereafter be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of by such Family Member or Family
Entity except by will or the laws of descent and distribution.


7.
Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility. You further acknowledge
that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Stock
Option, including but not limited to, the grant, vesting, exercise of the Stock
Option, the issuance of shares of Common Stock upon exercise, the subsequent
sale of shares of Common Stock acquired pursuant to the exercise of the Stock
Option and the receipt of any dividends; and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the Stock
Option to reduce or eliminate your liability for the Tax-Related Items or
achieve any particular tax result. Further, if you have become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event (“Tax Date”), you acknowledge that the Company may be required to
account for Tax-Related Items in more than one jurisdiction.



8.
The Board or Committee may amend or terminate the Plan and the Committee may
amend (or its delegate may amend) these Terms and Conditions. No amendment may
impair your rights as an option holder without your consent. The determination
of such impairment shall be made by the Committee in its sole discretion.



9.
The Committee (or its delegate) administers the Plan and has discretion to
interpret the Plan and this Agreement. Any decision or interpretation rendered
by the Committee or its delegate shall be final, conclusive and binding on you
and all persons claiming under or through you. By accepting this grant or other
benefit under the Plan, you and each person claiming under or through you shall
be conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Committee or its delegate.



10.
This Award is discretionary, non-binding for future years and there is no
promise or guarantee that such grants will be offered to the Director in future
years.



11.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the shares of Common Stock acquired pursuant to the
exercise of the Stock Option. You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.



12.
The validity, construction, interpretation, administration and effect of the
Plan and this Agreement and rights relating to the Plan and to this Agreement,
shall be governed by the substantive laws, but not the choice of law rules, of
the State of Delaware in the United States of America, as provided in the Plan.
For purposes of litigating any dispute that arises directly or indirectly under
the Stock Option or the Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of Colorado in the United States of America, and
agree that such litigation shall be conducted only in





--------------------------------------------------------------------------------




the courts of Arapahoe County in the State of Colorado in the United States of
America, or the federal courts for the United States of America for the District
of Colorado, and no other courts, where this grant is made and/or to be
performed.


13.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.



14.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. Director
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.



15.
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Stock Option and on any shares of Common Stock
purchased upon exercise of the Stock Option under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.





